Citation Nr: 0613575	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Basic eligibility for entitlement to non service-
connected death pension.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had recognized Philippine guerrilla service from 
April 1944 to August 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied entitlement to 
service connection for the cause of the veteran's death, 
accrued benefits, and basic eligibility for non service-
connected death pension.  


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service in the 
Philippine Army from April 1944 to August 1945; the veteran's 
claimed status as a prisoner of war (POW) was not verified.

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.

3.  By rating decision dated January 10, 2003, service 
connection was denied for multiple claimed disabilities, 
claimed as being incurred as a result of being interned as a 
prisoner of war during World War II; and there was no claim 
pending at the time of his death.  

4.  The veteran died on January [redacted], 2003, and the certificate 
of death reveals that the veteran's immediate causes of death 
were congestive heart failure (CHF), hypertensive 
cardiovascular disease (HCVD) and old age; no other 
conditions were listed on the death certificate as a 
significant condition contributing to death. 

5.  The veteran's CHF and/or HCVD were first shown over 50 
years after the veteran's separation from service, and no 
competent information or evidence of record indicates that 
the veteran's CHF or HCVD, may be associated with any event, 
injury, or disease in service.  

6.  The veteran's recognized guerrilla service prior to 1946 
does not satisfy the requisite service for the appellant's 
basic eligibility for VA non service-connected death pension 
benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2005).

2.  The cause of the veteran's death was not incurred in 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2005).

3.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA non service-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the veteran's widow in this case, asserts that 
the veteran was captured and held as a POW by the Japanese 
during his recognized Philippine guerrilla service during 
World War II.  The appellant also asserts that as a result of 
the veteran's claimed POW status, he developed multiple 
health problems and disabilities, including heart disease, 
which ultimately led to his death.  Finally, the appellant 
contends that there was a claim for service connection for, 
inter alia, heart disease, which was pending at the time of 
the veteran's death, and which should be granted based on the 
presumptions awarded to former POW's.  

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With regard to the claims on appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection 
for the cause of the veteran's death, accrued benefits and 
non service-connected death pension.  The appellant was not, 
however, provided with notice of the type of evidence 
necessary to establish an effective date for the 
disability(ies) on appeal or to an initial disability rating.  
Despite the inadequate notice provided to the appellant on 
the issues of effective date, and initial rating, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the appellant's claims are being 
denied, there will be no assigned effective date or rating, 
and as such, there can be no possibility of any prejudice to 
the claimant.  

Furthermore, the claims of entitlement to accrued benefits 
and entitlement to non service-connected pension are being 
denied because of a lack of legal entitlement under the law.  
In other words, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  
Accordingly, the Veterans Claims Assistance Act of 2000 
(VCAA) can have no effect on this appeal.  See Dela Cruz, 
supra; see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].


In this case, the appellant was provided with duty-to-assist 
notice letters in April and May 2003, prior to the 
unfavorable July 2003 rating decision.  As such, the Board 
finds no defect with the timing of the notice letters.  Those 
letters, along with a subsequent notice letter sent to the 
appellant in November 2003, included the type of evidence 
needed to substantiate the claim for service connection for 
the cause of the veteran's death.  In addition, the RO 
informed the appellant about the information and evidence 
that VA will seek to provide including the veteran's service 
medical records and other relevant medical records which the 
appellant informed VA about.  The notice letters also 
informed the appellant about the information and evidence she 
was expected to provide.  Those letters also informed the 
appellant that she should tell the RO about any additional 
information or evidence that she wanted the RO to obtain, and 
that she should submit all evidence in her possession that 
pertained to her claim.  

Moreover, the July 2003 rating decision and the February 2004 
statement of the case (SOC) explained, in detail, the reason 
for the denial of the appellant's claim.  The appellant also 
offered testimony in support of her claim at a personal 
hearing.  The Board finds that the appellant was provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  The duty 
to notify the appellant was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes the service 
medical records and some private medical records, and written 
statements and testimony from the appellant.  It does not 
appear that there are any other additional available records 
that are necessary to obtain before proceeding to a decision 
in this case.
In this case, the Board finds that a VA medical opinion is 
not necessary.  The available records do not provide evidence 
of POW status, and a heart disability is not shown during 
service, or within a year following discharge from service.  
Thus, the record fails to establish that the veteran suffered 
"an event, injury or disease in service" as it relates to the 
cause of the veteran's death.  Thus, the Board finds that it 
is unnecessary to ask a medical expert to review the record 
because any medical opinion could not provide competent 
evidence of the incurrence of any disability in service.  
Under these circumstances, any opinion on whether a 
disability is linked to service would obviously be 
speculative.  Moreover, the Board observes that the record 
currently contains absolutely no indication that the 
conditions which caused or contributed to the veteran's death 
were related to his active service.  Based on the foregoing, 
the Board finds that a VA medical opinion is not necessary to 
make a decision on the appellant's claim of service 
connection for cause of death.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

II.  Accrued Benefits

The appellant contends that her NOD with the July 2003 rating 
decision was timely as to the January 2003 rating decision 
issued to the veteran prior to his death, which denied 
service connection for multiple disabilities.  The appellant 
contends, in essence, that she should be able to appeal the 
January 2003 rating decision which denied service connection 
for the veteran's claimed disabilities prior to his death.  

VA law provides that, upon the death of an individual 
receiving, or entitled to receive, benefit payments, certain 
persons shall be paid periodic monetary benefits to which 
that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2005).

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, the veteran did not have a claim pending at the 
time of his death.  The record reflects that the RO issued a 
rating decision in response to his claims of service 
connection on January 10, 2003.  The veteran was provided 
notice of that decision later that month.  The record further 
reflects that the veteran died on January [redacted], 2003, after the 
rating decision denying the veteran's claims was issued.

The appellant asserts that she timely appealed the January 
2003 rating decision, and thus the claim should be considered 
pending at the time of death, and should be continued.  
However, according to 38 C.F.R. § 20.1302 (2005), an appeal 
pending before the Board when an appellant dies, shall be 
dismissed.  As the veteran is now deceased, the Board does 
not have jurisdiction to hear the appeal of a claim that was 
adjudicated by the RO during the veteran's lifetime.  In 
other words, the appellant's filing of an NOD to the January 
2003 rating decision has no bearing on whether the appellant 
is entitled to accrued benefits, because the appeal of a 
rating decision issued while the veteran was still alive may 
not be appealed after the veteran's death.  

As the Board finds the veteran had no claims pending with VA 
at the time of his death, the threshold criteria for 
establishing entitlement to accrued benefits are not met and 
the appeal must be denied.  See 38 U.S.C.A. § 5121; Jones, 
136 F.3d at 1300.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

III.  Cause of Death

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A contributory cause 
of death must be causally connected to the death and must 
have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2005).  Issues 
involved in a survivor's claim for DIC based on the cause of 
the veteran's death under section 1310 of the statute is 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection for certain chronic diseases, including 
heart disease, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2005).

In this case, the death certificate shows that the immediate 
cause of the veteran's death was a result of CHF.  HCVD and 
old age were listed as significant conditions contributing to 
death.  

At the time of the veteran's death, service connection was 
not established for any disability.

The evidence does not demonstrate that the veteran's heart 
disease began during his period of active service or within 
one year after his discharge from service.  There is no 
medical evidence of record reflecting treatment for heart 
disease prior to 1996, and no such disorders were noted on 
service medical examination reports.  In addition, no medical 
professional has opined that the veteran's cause of death was 
related, in any way, to his period of military service.  

Although the appellant has asserted that the veteran was 
captured by the Japanese and held as a POW, there is no 
evidence to support the appellant's assertions.  The RO 
specifically requested service department verification of POW 
status, and the reply from the National Personnel Records 
Center was negative for a finding of POW status for the 
veteran.  The findings by the service department verifying a 
person's service are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In brief, the medical evidence does not demonstrate the 
presence of any heart disease during service, and, in fact, 
does not show that heart disease was first manifest until 
over 50 years after separation from service, a period 
considerably removed from the veteran's separation from 
service.  Moreover, there is no evidence of record, other 
than the appellant's contentions, that the veteran's cause of 
death from heart disease was due to status as a POW, 
confirmation of which has never been verified.  As the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The record contains no evidence or opinion 
to support the appellant's contentions.

In addition, since POW status is not verified, and the 
veteran's heart disease was not manifested to a compensable 
degree within one year following the veteran's separation 
from service, the laws and regulations governing presumptive 
service connection are not for application.  38 C.F.R. §§ 
3.307, 3.309 (2005).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Her claim, accordingly, must be denied.

IV.  Non service-connected death pension benefits

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA non 
service-connected death pension benefits.  38 U.S.C.A. § 1541 
(West 2002).  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2005).  In other words, the law provides that 
certain DIC benefits, including non service-connected 
pension, are not available to surviving spouses, children 
and/or parents of a deceased veteran who served in the 
recognized Philippine guerrilla forces prior to 1946.  

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department verified that the 
veteran had service as a recognized guerilla from April 1944 
to August 1945.  The law specifically excludes such service 
for purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2005).



ORDER

Entitlement to accrued benefits is denied.  

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Basic eligibility for non service-connected death pension is 
not established.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


